Case 4:07-cr-20559-LVP-SDP ECF No. 127, PageID.923 Filed 10/02/20 Page 1 of 22




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                     Plaintiff,                Case No. 07-cr-20559

v.                                             HON. LINDA V. PARKER
                                               United States District Judge
ANTONIO M. WHITLEY,

               Defendant.
__________________________________________________________________

       GOVERNMENT’S RESPONSE OPPOSING DEFENDANT’S
       AMENDED MOTION FOR COMPASSIONATE RELEASE
__________________________________________________________________

     The defendant, Antonio M. Whitley, a drug dealer and six-time felon, is currently

serving a sentence for possession with intent to distribute cocaine. Following a

traffic stop on Whitley’s vehicle, police found over 240 grams of cocaine hidden

inside the tail light cavity. Whitley was on probation at the time for another drug

trafficking offense. Due to Whitley’s prior controlled substance convictions,

Whitely was determined to be a career offender. Because of his three prior felony

drug convictions, Whitley was also facing a mandatory life sentence. As a result,

Whitley negotiated a Rule 11 plea agreement and agreed to a sentencing guideline

range of 210 to 262 months.         The court sentenced Whitley to 262 months’

imprisonment.

                                           1
Case 4:07-cr-20559-LVP-SDP ECF No. 127, PageID.924 Filed 10/02/20 Page 2 of 22




   Whitley began serving his current sentence on June 26, 2009. He now moves for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). His motion should be

denied.

   Whitley does not satisfy the substantive requirements for compassionate release.

“[T]he mere existence of Covid-19 in society and the possibility that it may spread

to a particular prison alone cannot independently justify compassionate release.”

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Although Whitley’s

heightened risk from Covid-19 based on his obesity and heart failure qualifies as

“extraordinary and compelling reasons” for release under § 1B1.13(1)(A) & cmt.

n.1(A), Whitley is not otherwise eligible for release. Whitley’s offense and criminal

history make him a danger to the community, which precludes release under USSG

§ 1B1.13(2). And the § 3553(a) factors—which the Court must also consider under

§ 3582(c)(1)(A)—likewise do not support release.

   The Bureau of Prisons has also taken significant steps to protect all inmates,

including Whitley, from Covid-19. Since January 2020, the Bureau of Prisons has

implemented “a phased approach nationwide,” implementing an increasingly strict

protocol to minimize the virus’s spread in its facilities. Wilson v. Williams, 961 F.3d

829, 833–34 (6th Cir. 2020). And the Bureau of Prisons has assessed its entire

population to determine which inmates face the most risk from Covid-19, pose the

least danger to public safety, and can safely be granted home confinement. As of

                                          2
Case 4:07-cr-20559-LVP-SDP ECF No. 127, PageID.925 Filed 10/02/20 Page 3 of 22




September 30, 2020, this process has already resulted in at least 7,686 inmates being

placed on home confinement. See BOP Covid-19 Website. At least 120 of those

inmates are from the Eastern District of Michigan. Especially given the Bureau of

Prisons’ efforts—and “the legitimate concerns about public safety” from releasing

inmates who might “return to their criminal activities,” Wilson, 961 F.3d at 845—

the Court should deny Whitley’s motion for compassionate release.

                                   Background

   Whitley is currently serving a sentence for possession with intent to distribute

cocaine. Following a traffic stop on Whitley’s vehicle, police found over 240 grams

of cocaine hidden inside the tail light cavity. Whitley was on probation at the time

for another drug trafficking offense. Moreover, due to Whitley’s prior convictions

for controlled substance offenses, Whitely was determined to be a career offender.

These convictions include:

      (1) possession with intent to distribute cocaine < 50 grams (PSR, ¶ 37); and

      (2) possession with intent to distribute cocaine < 50 grams (PSR, ¶40).

Because of a third felony drug conviction not listed above, Whitley was also facing

a mandatory life sentence. As a result, Whitley negotiated a Rule 11 plea agreement

and agreed to a guideline range of 210 to 262 months. Whitley agreed that this range

was warranted based upon the nature and extent of his criminal history, which in




                                         3
Case 4:07-cr-20559-LVP-SDP ECF No. 127, PageID.926 Filed 10/02/20 Page 4 of 22




addition to the drug offenses, also included two crimes of violence. ECF NO. 45,

Pg. 4 of 15; (PSR, ¶¶ 29, 33).

     Whitley began serving his prison sentence on June 26, 2009, and is currently

incarcerated at FCI Elkton. He is 49 years old, and his projected release date is

November 21, 2028. His only underlying medical conditions are obesity and

congestive heart failure in 2007. Nevertheless, Whitley has moved for

compassionate release, citing his medical conditions and the Covid-19 pandemic.

Whitley has exhausted his administrative remedies.

                                     Argument

I.      The Bureau of Prisons has responded to Covid-19 by protecting inmates
        and increasing home confinement.

        A.    The Bureau of Prisons’ precautions have mitigated the risk from
              Covid-19 within its facilities.

     The Bureau of Prisons has reacted quickly to confront Covid-19’s spread within

its facilities. Wilson v. Williams, 961 F.3d 829, 833–34 (6th Cir. 2020). For over

almost a decade, the Bureau of Prisons has maintained a detailed protocol for

responding to a pandemic. Consistent with that protocol, the Bureau of Prisons began

planning for Covid-19 in January 2020. Wilson, 961 F.3d at 833–34.

     On March 13, 2020, the Bureau of Prisons started modifying its operations to

implement its Covid-19 Action Plan and minimize the risk of Covid-19 transmission

into and inside its facilities. Id.; see BOP Covid-19 Modified Operations Website.


                                         4
Case 4:07-cr-20559-LVP-SDP ECF No. 127, PageID.927 Filed 10/02/20 Page 5 of 22




Since then, as the worldwide crisis has evolved, the Bureau of Prisons has repeatedly

revised its plan. Wilson, 961 F.3d at 834. To stop the spread of the disease, the

Bureau of Prisons has restricted inmate movement within and between facilities. Id.

When new inmates arrive, asymptomatic inmates are placed in quarantine for a

minimum of 14 days. Id. Symptomatic inmates are provided with medical evaluation

and treatment and are isolated from other inmates until testing negative for Covid-

19 or being cleared by medical staff under the CDC’s criteria. Id.

   Within its facilities, the Bureau of Prisons has “modified operations to maximize

physical distancing, including staggering meal and recreation times, instating grab-

and-go meals, and establishing quarantine and isolation procedures.” Id. Staff and

inmates are issued face masks to wear in public areas. See BOP FAQs: Correcting

Myths and Misinformation. Staff and contractors are screened for symptoms, and

contractors are only permitted to access a facility at all if performing essential

service. Wilson, 961 F.3d at 834. Social visits have been suspended to limit the

number of people entering the facility and interacting with inmates. Id. But to ensure

that relationships and communication are maintained throughout this disruption, the

Bureau of Prisons has increased inmates’ telephone allowance to 500 minutes per

month. Legal visits are permitted on a case-by-case basis after the attorney has been

screened for infection.




                                          5
Case 4:07-cr-20559-LVP-SDP ECF No. 127, PageID.928 Filed 10/02/20 Page 6 of 22




   Like all other institutions, penal and otherwise, the Bureau of Prisons has not

been able to eliminate the risks from Covid-19 completely, despite its best efforts.

But the Bureau of Prisons’ measures will help federal inmates remain protected from

Covid-19 and ensure that they receive any required medical care during these

difficult times.

      B.     FCI Elkton has significantly improved its response to Covid-19.

   It is true that FCI Elkton experienced a significant outbreak of Covid-19 during

which nine inmates died and which resulted in extensive litigation. But the situation

there has improved significantly. BOP officials implemented a six-phase plan to

combat the outbreak at FCI Elkton, which included “screening for symptoms,

educating staff and inmates, cancelling visitation, quarantining new inmates,

implementing regular cleaning, providing disinfectant supplies, and providing

masks.” Wilson v. Williams, 961 F.3d 829, 841 (6th Cir. 2020). The district court in

the Wilson case now receives near-daily status reports detailing test results in FCI

Elkton and has ordered the warden to provide updates on steps being taken to

segregate inmates and otherwise mitigate the outbreak. These status reports are

encouraging, with fewer than six positive tests reported among inmates since July

27, 2020. United States v. Shawn Kelly Thomason, No. 19-CR-05 (ECT/SER), 2020

WL 4915833, at *2 (D. Minn. Aug. 21, 2020). As of September 30, 2020, there are




                                         6
Case 4:07-cr-20559-LVP-SDP ECF No. 127, PageID.929 Filed 10/02/20 Page 7 of 22




only four confirmed active cases of Covid-19 in FCI Elkton; two inmates and two

staff. 1

           C.    The Bureau of Prisons is increasing the number of inmates who are
                 granted home confinement.

    The Bureau of Prisons has also responded to Covid-19 by increasing the

placement of federal prisoners in home confinement. Recent legislation now

temporarily permits the Bureau of Prisons to “lengthen the maximum amount of time

for which [it] is authorized to place a prisoner in home confinement” during the

Covid-19 pandemic. Coronavirus Aid, Relief, and Economic Security Act (CARES

Act) § 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281, 516 (Mar. 27, 2020). The

Attorney General has also issued two directives, ordering the Bureau of Prisons to

use the “various statutory authorities to grant home confinement for inmates seeking

transfer in connection with the ongoing Covid-19 pandemic.” (03-26-2020 Directive

to BOP, at 1; accord 04-03-2020 Directive to BOP, at 1). The directives require the

Bureau of Prisons to identify the inmates most at risk from Covid-19 and “to

consider the totality of circumstances for each individual inmate” in deciding

whether home confinement is appropriate. (03-26-2020 Directive to BOP, at 1).

    The Bureau of Prisons’ efforts on this point are not hypothetical. Over 7,686

federal inmates have been granted home confinement since the Covid-19 pandemic



    1
        https://www.bop.gov/coronavirus/
                                           7
Case 4:07-cr-20559-LVP-SDP ECF No. 127, PageID.930 Filed 10/02/20 Page 8 of 22




began, and that number continues to grow. BOP Coronavirus FAQs. As the Sixth

Circuit recently stressed, these efforts show that “[t]he system is working as it

should”: “A policy problem appeared, and policy solutions emerged.” United States

v. Alam, 960 F.3d 831, 836 (6th Cir. 2020).

   This policy solution is also tailored to the realities of the Covid-19 pandemic. As

the Attorney General’s directives have explained, the Bureau of Prisons is basing its

home-confinement decisions on several factors:

      1.) Each inmate’s age and vulnerability to Covid-19;

      2.) Whether home confinement would increase or decrease the inmate’s
      risk of contracting Covid-19; and

      3.) Whether the inmate’s release into home confinement would risk
      public safety.

(03-26-2020 Directive to BOP; 04-03-2020 Directive to BOP). These criteria

account for justifiable concerns about whether inmates “might have no safe place to

go upon release and [might] return to their criminal activities,” as well as “legitimate

concerns about public safety.” Wilson, 961 F.3d at 845.

   The Bureau of Prisons, after all, cannot open its facilities’ gates indiscriminately

and unleash tens of thousands of convicted criminals, en masse. See id. It must focus

on the inmates who have the highest risk factors for Covid-19 and are least likely to

engage in new criminal activity. This is true not just to protect the public generally,

but to avoid the risk that a released defendant will bring Covid-19 back into the jail


                                           8
Case 4:07-cr-20559-LVP-SDP ECF No. 127, PageID.931 Filed 10/02/20 Page 9 of 22




or prison system if he violates his terms of release or is caught committing a new

crime. See 18 U.S.C. § 3624(g)(5); 34 U.S.C. § 60541(g)(2).

   The Bureau of Prisons must also balance another important consideration: how

likely is an inmate to abide by the CDC’s social-distancing protocols or other Covid-

19-based restrictions on release? Many inmates—particularly those who have been

convicted of serious offenses or have a lengthy criminal record—been already

proven unwilling to abide by society’s most basic norms. It is thus important to

evaluate “how . . . released inmates would look after themselves,” Wilson, 961 F.3d

at 845, including whether a particular inmate would adhere to release conditions and

social-distancing protocols during the pandemic. If a prisoner would be unlikely to

take release conditions or Covid-19 precautions seriously, for instance, he would

also be far more likely than the general public to contract and spread Covid-19 if

released.

   Finally, the Bureau of Prisons’ home-confinement initiative allows it to marshal

and prioritize its limited resources for the inmates and circumstances that are most

urgent. For any inmate who is a candidate for home confinement, the Bureau of

Prisons must first ensure that his proposed home-confinement location is suitable for

release, does not place him at an even greater risk of contracting Covid-19, and does

not place members of the public at risk from him. It must assess components of the

release plan, including whether the inmate will have access to health care and other

                                         9
Case 4:07-cr-20559-LVP-SDP ECF No. 127, PageID.932 Filed 10/02/20 Page 10 of 22




 resources. It must consider myriad other factors, including the limited availability of

 transportation right now and the probation department’s reduced ability to supervise

 inmates who have been released. All of those decisions require channeling resources

 to the inmates who are the best candidates for release.

       Those types of system-wide resource-allocation decisions are difficult even in

 normal circumstances. That is why Congress tasked the Bureau of Prisons to make

 them and has not subjected the decisions to judicial review. 18 U.S.C. § 3621(b)

 (“Notwithstanding any other provision of law, a designation of a place of

 imprisonment under this subsection is not reviewable by any court.”); United States

 v. Patino, No. 18- 20451, 2020 WL 1676766, at *6 (E.D. Mich. Apr. 6, 2020) (“[A]s

 a general rule, the Court lacks authority to direct the operations of the Bureau of

 Prisons.”). It is especially true now, given the Bureau of Prisons’ substantial and

 ongoing efforts to address the Covid-19 pandemic.

 II.      The Court should deny Whitley’s motion for compassionate release.

       Whitley’s motion for a reduced sentence should be denied. A district court has

 “no inherent authority . . . to modify an otherwise valid sentence.” United States v.

 Washington, 584 F.3d 693, 700 (6th Cir. 2009). Rather, a district court’s authority

 to modify a defendant’s sentence is “narrowly circumscribed.” United States v.

 Houston, 529 F.3d 743, 753 n.2 (6th Cir. 2008). Absent a specific statutory

 exception, a district court “may not modify a term of imprisonment once it has been

                                           10
Case 4:07-cr-20559-LVP-SDP ECF No. 127, PageID.933 Filed 10/02/20 Page 11 of 22




 imposed.” 18 U.S.C. § 3582(c). Those statutory exceptions are narrow. United States

 v. Ross, 245 F.3d 577, 586 (6th Cir. 2001). Compassionate release under 18 U.S.C.

 § 3582(c)(1)(A) is equally narrow.

    First, compassionate release requires exhaustion. If a defendant moves for

 compassionate release, the district court may not act on the motion unless the

 defendant files it “after” either completing the administrative process within the

 Bureau of Prisons or waiting 30 days from when the warden at his facility received

 his request. 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, 960 F.3d 831, 832

 (6th Cir. 2020). And as the Sixth Circuit recently held, this statutory exhaustion

 requirement is mandatory. Alam, 960 F.3d at 832–36.

    Second, even if a defendant exhausts, he must show “extraordinary and

 compelling reasons” for compassionate release, and release must be “consistent

 with” the Sentencing Commission’s policy statements. 18 U.S.C. § 3582(c)(1)(A).

 As with the identical language in § 3582(c)(2), compliance with the policy

 statements incorporated by § 3582(c)(1)(A) is mandatory. See Dillon v. United

 States, 560 U.S. 817 (2010); United States v. Jackson, 751 F.3d 707, 711 (6th Cir.

 2014). To qualify, a defendant must have a medical condition, age-related issue,

 family circumstance, or other reason that satisfies the criteria in USSG

 § 1B1.13(1)(A) & cmt. n.1, and he must “not [be] a danger to the safety of any other

 person or to the community,” USSG § 1B1.13(2).

                                         11
Case 4:07-cr-20559-LVP-SDP ECF No. 127, PageID.934 Filed 10/02/20 Page 12 of 22




    Third, even if a defendant is eligible for compassionate release, a district court

 may not grant the motion unless the factors in 18 U.S.C. § 3553(a) support release.

 18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. As at sentencing, those factors require

 the district court to consider the defendant’s history and characteristics, the

 seriousness of the offense, the need to promote respect for the law and provide just

 punishment for the offense, general and specific deterrence, and the protection of the

 public. 18 U.S.C. § 3553(a).

       A.     Whitley is not eligible for compassionate release under the
              mandatory criteria in USSG § 1B1.13.

    Despite Whitley having exhausted his administrative remedies, compassionate

 release would be improper. Congress tasked the Sentencing Commission with

 “describ[ing] what should be considered extraordinary and compelling reasons for

 [a] sentence reduction” under § 3582(c)(1)(A), as well as developing “the criteria to

 be applied and a list of specific examples” for when release is permitted. 28 U.S.C.

 § 994(t). The compassionate-release statute thus permits a sentence reduction only

 when “consistent with” the Sentencing Commission’s policy statements. 18 U.S.C.

 § 3582(c)(1)(A).

    Because the Sentencing Commission fulfilled Congress’s directive in USSG

 § 1B1.13, compliance with that policy statement is mandatory for any defendant

 seeking compassionate release under § 3582(c)(1)(A). The Supreme Court has

 already reached the same conclusion for compliance with USSG § 1B1.10 under 18
                                          12
Case 4:07-cr-20559-LVP-SDP ECF No. 127, PageID.935 Filed 10/02/20 Page 13 of 22




 U.S.C. § 3582(c)(2), based on the statutory language there. Dillon v. United States,

 560 U.S. 817, 827 (2010). And the statutory language in § 3582(c)(1)(A) is identical

 to the language in § 3582(c)(2). Compare § 3582(c)(1)(A) (requiring that “such a

 reduction is consistent with applicable policy statements issued by the Sentencing

 Commission”), with § 3582(c)(2) (same). When Congress uses the same language

 in the same statute, it must be interpreted in the same way. United States v. Marshall,

 954 F.3d 823, 830 (6th Cir. 2020). In both contexts, then, the Sentencing

 Commission’s restraints “on a district court’s sentence-reduction authority [are]

 absolute.” United States v. Jackson, 751 F.3d 707, 711 (6th Cir. 2014) (citing Dillon,

 560 U.S. 817); accord United States v. Saldana, 807 F. App’x 816, 819–20 (10th

 Cir. 2020).

    The First Step Act did not change that. It amended only who could move for

 compassionate release under § 3582(c)(1)(A). It did not amend the substantive

 requirements for release. Saldana, 807 F. App’x at 819–20. Section 1B1.13 remains

 binding.

    Section 1B1.13 cabins compassionate release to a narrow group of non-

 dangerous defendants who are most in need. That policy statement limits

 “extraordinary and compelling reasons” to four categories: (1) the inmate’s medical

 condition; (2) the inmate’s age; (3) the inmate’s family circumstances; and (4) other




                                           13
Case 4:07-cr-20559-LVP-SDP ECF No. 127, PageID.936 Filed 10/02/20 Page 14 of 22




 reasons “[a]s determined by the Director of the Bureau of Prisons,” which the Bureau

 of Prisons has set forth in Program Statement 5050.50. USSG § 1B1.13 cmt. n.1.

    The Covid-19 pandemic does not, by itself, qualify as the type of inmate-specific

 condition permitting compassionate release. The Bureau of Prisons has worked

 diligently to implement precautionary measures reducing the risk from Covid-19 to

 Whitley and other inmates. See Wilson v. Williams, 961 F.3d 829, 833–34 (6th Cir.

 2020). Thus, “the mere existence of Covid-19 in society and the possibility that it

 may spread to a particular prison alone cannot independently justify compassionate

 release, especially considering BOP’s statutory role, and its extensive and

 professional efforts to curtail the virus’s spread.” Raia, 954 F.3d at 597; cf. Wilson,

 961 F.3d at 845.

    Whitley’s medical records, however, establish that he has medical conditions,

 which the CDC has confirmed are risk factors that place a person at increased risk

 of severe illness from Covid-19. See CDC Risk Factors (as updated). Given the

 heightened risk that Covid-19 poses to someone with those medical conditions,

 Whitley has satisfied the first eligibility threshold for compassionate release during

 the pandemic. See USSG § 1B1.13(1)(A) & cmt. n.1(A).

    But Whitley also remains ineligible for compassionate release because he is a

 danger to the community. Section 1B1.13(2) only permits release if a “defendant is

 not a danger to the safety of any other person or to the community, as provided in

                                           14
Case 4:07-cr-20559-LVP-SDP ECF No. 127, PageID.937 Filed 10/02/20 Page 15 of 22




 18 U.S.C. § 3142(g).” As with the other requirements in § 1B1.13, this prohibition

 on releasing dangerous defendants applies to anyone seeking compassionate release.

 18 U.S.C. § 3582(c)(1)(A) (requiring that release be “consistent with” § 1B1.13);

 United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020) (confirming that a

 released defendant must “not represent a danger to the safety of any other person or

 the community”). Although a court must also evaluate the defendant’s

 dangerousness when balancing the § 3553(a) factors, dangerousness alone is a per

 se bar to release under USSG § 1B1.13(2). United States v. Knight, No. 15-20283,

 2020 WL 3055987, at *3 (E.D. Mich. June 9, 2020); United States v. Oliver, No.

 2:17-cr-20489, 2020 WL 2768852, at *7 (E.D. Mich. May 28, 2020).

    An evaluation of dangerousness under § 3142(g)—which § 1B1.13(2) references

 for its dangerousness determination—requires a comprehensive view of community

 safety, “a broader construction than the mere danger of physical violence.” United

 States v. Cook, 880 F.2d 1158, 1161 (10th Cir. 1989) (per curiam). Indeed, even

 when considering pretrial detention under § 3142(g), “[t]he concept of a defendant’s

 dangerousness encompasses more than merely the danger of harm involving

 physical violence.” United States v. Williams, No. 20-1413, 2020 WL 4000854, at

 *1 (6th Cir. July 15, 2020) (citing United States v. Vance, 851 F.2d 166, 169–70 (6th

 Cir. 1988)). That reasoning applies even more strongly post-judgment, when the

 defendant’s presumption of innocence has been displaced by a guilty plea or jury’s

                                          15
Case 4:07-cr-20559-LVP-SDP ECF No. 127, PageID.938 Filed 10/02/20 Page 16 of 22




 verdict and when “the principle of finality” becomes “essential to the operation of

 our criminal justice system.” Teague v. Lane, 489 U.S. 288, 309 (1989).

    Section 1B1.13(2) is thus a significant hurdle to release. It bars the release of

 violent offenders, like Whitely. It bars the release of most drug dealers, “even

 without any indication that the defendant has engaged in violence.” United States v.

 Stone, 608 F.3d 939, 947–48 & n.6 (6th Cir. 2010) (“[D]rug trafficking is a serious

 offense that, in itself, poses a danger to the community.”); Knight, 2020 WL

 3055987, at *3. It bars the release of defendants whose offenses involved minor

 victims or child pornography. See United States v. McGowan, No. 20-1617, 2020

 WL 3867515, at *3 (6th Cir. July 8, 2020). It also bars the release of many “non-

 violent” offenders, such as defendants who were involved in serial or significant

 fraud schemes or otherwise present a danger to the community in some respect. See

 Stone, 608 F.3d at 948 n.7.

    Adhering to § 1B1.13(2) is especially important given the current strain on

 society’s first responders and the rise in certain types of crime during the Covid-19

 pandemic. Police departments in many cities have been stretched to their limits as

 officers have either contracted Covid-19 or been placed in quarantine. Some cities,

 including Detroit, have seen spikes in shootings and murders. Child sex predators

 have taken advantage of bored school-aged kids spending more time online. Covid-

 19-based fraud schemes have proliferated. Drug overdoses are skyrocketing. There

                                          16
Case 4:07-cr-20559-LVP-SDP ECF No. 127, PageID.939 Filed 10/02/20 Page 17 of 22




 are real risks to public safety right now, and those risks will only increase if our

 community is faced with a sudden influx of convicted defendants.

    Because Whitley’s release would endanger the community, § 1B1.13(2) prohibits

 reducing his sentence under § 3582(c)(1)(A). Whitley’s history clearly demonstrates

 he is a danger:

              i.     Whitley feloniously assaulted another person. (PSR, ¶ 54);

              ii.    Whitley assaulted someone intending to cause great bodily harm.
                     (PSR, ¶ 29);

              ii.    Whitley attempted to kill another person. (PSR, ¶ 33);

              iii.   Whitley has three drug trafficking convictions. (PSR, ¶¶ 4, 37,
                     40); and

              iv.    Whitley’s most recent drug trafficking conviction involved the
                     possession of a firearm. (PSR, ¶ 20).

    Most troubling about Whitley’s past is his history of assaulting others. Despite

 the age of these convictions, their seriousness cannot be overstated. The most

 serious of these offenses occurred at the age of 25 when Whitley tried to kill another

 person. Whitley was convicted under Michigan law of assault with intent to murder.

 The elements of assault with intent to murder are “(1) an assault, (2) with an actual

 intent to kill, (3) which, if successful, would make the killing murder.” People v.

 Davis, 216 Mich.App. 47, 53 (1996) (quotation marks and citation omitted).

 Whitley was originally charged in that case with (1) assault with intent to murder,

 (2) assault with a dangerous weapon, (3) assault with a dangerous weapon, and (4)
                                          17
Case 4:07-cr-20559-LVP-SDP ECF No. 127, PageID.940 Filed 10/02/20 Page 18 of 22




 discharge of a firearm in or at a building. Exhibit 1. Although the underlying facts

 of this offense are not available (see PSR, ¶ 35), Whitley’s conviction establishes

 that he assaulted another person, mostly likely with a gun, with the intent to kill that

 person, and that had he been successful, the killing would have amounted to murder.

 Arguably, no other offense, but murder itself, is as violent and dangerous as this

 offense.

    In addition to Whitley’s history of assaultive conduct, his history of drug dealing,

 which poses a danger itself, appears to have been an ongoing and unabashed

 endeavor. Stone, supra at 947–48 & n.6 (6th Cir. 2010) (“[D]rug trafficking is a

 serious offense that, in itself, poses a danger to the community.”). While on parole

 for his first drug trafficking conviction, Whitley was again convicted of a drug

 trafficking offense. (PSR, ¶¶ 37-40). While on probation for this second drug

 trafficking offense, police made a controlled purchase of crack cocaine from

 Whitley, searched his residence, and found him in possession of crack cocaine.

 (PSR, ¶ 43-46). While on this same term of probation, police searched a residence

 associated with Whitley. Inside the residence they seized a large quantity of cocaine

 base, two firearms, and paperwork in the name of Whitley. Whitley was arrested a

 short distance away from the home and found in possession of nearly two thousand

 dollars in cash. (PSR, ¶¶ 8-11). Undeterred, Whitley was arrested again just a month

 later transporting a large quantity of cocaine in his vehicle. (instant offense; PSR, ¶¶

                                           18
Case 4:07-cr-20559-LVP-SDP ECF No. 127, PageID.941 Filed 10/02/20 Page 19 of 22




 12-13). Whitley’s continued drug trafficking, even after being arrested for drug

 offenses, and even while on supervision for past drug offenses, evidences his

 complete inability to conform his behavior.

    Whitley is not eligible for compassionate release.

       B.     The factors in 18 U.S.C. § 3553(a) strongly weigh against
              compassionate release.

    Even when an inmate has shown “extraordinary and compelling reasons” and

 demonstrated that he is not dangerous, he is still not entitled to compassionate

 release. Before ordering relief, the Court must consider the factors set forth in 18

 U.S.C. § 3553(a) and determine that release is appropriate. See United States v.

 Knight, No. 15-20283, 2020 WL 3055987, at *3 (E.D. Mich. June 9, 2020) (“The §

 3553(a) factors . . . weigh against his request for compassionate release.”); United

 States v. Austin, No. 15-20609, 2020 WL 2507622, at *3–*5 (E.D. Mich. May 15,

 2020) (holding that the “[d]efendant’s circumstances do not warrant compassionate

 release . . . under 18 U.S.C. § 3553(a)”); United States v. Murphy, No. 15-20411,

 2020 WL 2507619, at *6 (E.D. Mich. May 15, 2020) (denying compassionate

 release because “the 18 U.S.C. § 3553(a) sentencing factors do not favor release”);

 see also United States v. Kincaid, 802 F. App’x 187, 188–89 (6th Cir. 2020)

 (upholding a district court’s denial of compassionate release based on the § 3553(a)

 factors). So even if the Court were to find Whitley eligible for compassionate release,

 the § 3553(a) factors should still disqualify him.
                                           19
Case 4:07-cr-20559-LVP-SDP ECF No. 127, PageID.942 Filed 10/02/20 Page 20 of 22




    The nature and circumstances of the offense, as well as Whitley’s history and

 characteristics, do not warrant compassionate release. 18 U.S.C. § 3553(a)(1). As

 set forth above, Whitley was caught transporting over a quarter of a kilogram of

 cocaine just one month after being arrested following the execution of a search

 warrant where police seized two firearms and quantities of crack cocaine. Based

 upon Whitley’s history of violence and drug dealing, Whitley was determined to be

 a career offender. Moreover, Whitley himself agreed, based upon the extent and

 nature of his criminal history, that an upward departure in his sentencing guideline

 range was warranted. ECF No. 45, Pg. 4 of 15. Whitley’s sentence also reflected

 the seriousness of the offense, promoted respect for the law, provided just

 punishment, and protected the public from further crimes by Whitely. 18 U.S.C. §

 3553(a)(2)(A) and (C).

    The § 3553(a) factors do not support release.

       C.    Subsequent changes in the law have no effect on Whitley’s
             sentencing guideline range.

    Whitely argues that his sentence is excessive due to subsequent changes in the

 law. Whitley contends that changes in the law, combined with his rehabilitation,

 warrant compassionate release. Whitley points to the Fair Sentencing Act and the

 First Step Act. In December 2018, Congress passed and the President signed the

 First Step Act of 2018, see First Step Act of 2018, P.L. 115-391. Section 404 of the
                                         20
Case 4:07-cr-20559-LVP-SDP ECF No. 127, PageID.943 Filed 10/02/20 Page 21 of 22




 First Step Act permits a district court, in its discretion, to impose a reduced sentence

 for a defendant sentenced for a crack cocaine offense before August 3, 2010, if the

 mandatory minimum sentence for that offense was modified by section 2 or 3 of the

 Fair Sentencing Act of 2010. Id. at § 404(b) and (c).

    These changes, however, are not applicable to Whitley. Whitley was convicted

 of a cocaine offense, not crack cocaine, and his sentencing guidelines were

 calculated based upon his status as a career offender, not drug quantities. (PSR, ¶

 27). As this Court previously held, “[t]he defendant [was] identified as a Career

 Offender at the time of the sentencing and, as such, he is not eligible for a reduction

 of sentence.” ECF No. 82, PageID.326.

    The court imposed Whitley’s sentence within a sentencing guideline range to

 which Whitley agreed. Whitley’s sentence was not excessive.

 III.   If the Court were to grant Whitley’s motion, it should order a 14-day
        quarantine before release.

    If the Court were inclined to grant Whitley’s motion despite the government’s

 arguments above, the Court should order that he be subjected to a 14-day quarantine

 before release.




                                           21
Case 4:07-cr-20559-LVP-SDP ECF No. 127, PageID.944 Filed 10/02/20 Page 22 of 22




                                     Conclusion

    Whitley’s motion should be denied.

                                               Respectfully Submitted,

                                               MATTHEW SCHNEIDER
                                               United States Attorney


 Dated: October 2, 2020                        s/ANTHONY P. VANCE
                                               ANTHONY P. VANCE
                                               Assistant United States Attorney
                                               Chief – Branch Offices
                                               600 Church Street
                                               Flint, MI 48502
                                               Phone: 810-766-5177
                                               Fax: 810-766-5427
                                               anthony.vance@usdoj.gov
                                               P61148

                             CERTIFICATE OF SERVICE



        I hereby certify that on October 2, 2020, I electronically filed the foregoing
 document with the Clerk of the Court using the ECF system which will send
 notification of such filing to the following:

       All Attorneys of Record



    Dated: October 2, 2020              s/ Kristi Bashaw, Legal Assistant
                                        United States Attorney's Office




                                          22
